MEMORANDUM ***
Harvinder Kaur, a native and citizen of India, petitions for review of the Board of *926Immigration Appeals’ summary affirmance of an immigration judge’s (“IJ”) denial of her application for asylum and withholding of removal. We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence, Li v. Ashcroft, 378 F.3d 959, 962 (9th Cir.2004), and we deny the petition for review.
Substantial evidence supports the IJ’s credibility finding. One of the central inconsistencies (regarding continuing police interest and harassment) identified by the asylum officer—who testified and explained his notes and note-taking procedures—between Kaur’s application and statements under oath to the officer was specific and went to the heart of her claim. See id. at 962-63.
Because Kaur faded to demonstrate eligibility for asylum, she necessarily fads to satisfy the more stringent standard for withholding of removal. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir.2003).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.